Citation Nr: 0941503	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In October 1992, the Veteran testified at a Travel Board 
hearing before a member of the Board, who has since retired 
from the Board.  A transcript of that proceeding is of 
record.  The Board informed the Veteran that she had a right 
to another Board hearing in a March 2007 letter, but she 
declined an additional hearing.

When this case most recently was before the Board in May 
2009, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

The Board most recently remanded this case in May 2009 to 
obtain a medical opinions that adequately addresses the 
etiology of the arthritis of the Veteran's hips.  The Board 
instructed the April 2008 VA examiner to provide an opinion 
for each hip as to whether it is at least as likely as not 
that the arthritis in the hip is etiologically related to the 
Veteran's active service or was caused or chronically 
worsened by her service-connected right and left knee 
disabilities.

The claims folders were returned to the VA examiner in July 
2009, and he was asked to provide the requested opinions.  
The examiner responded by referring to the opinions which the 
Board previously determined to be inadequate.  Thereafter, 
the Appeals Management Center (AMC) returned this case to the 
Board without first issuing a supplemental statement of the 
case as required by 38 C.F.R. § 19.31 (2009) and as 
specifically directed in the May 2009 remand.

Unfortunately, the inadequacy of the July 2009 statement from 
the VA examiner and the AMC's failure to issue a supplemental 
statement of the case do not satisfy the requirements of the 
May 2009 remand.  The U.S. Court of Appeals for Veterans 
Claims has held that RO compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should have the 
claims folders sent to a VA physician 
with appropriate expertise to address 
the etiology of the arthritis of each 
of the Veteran's hips.  The physician 
should not be the VA physician who 
examined the Veteran in April 2008 and 
provided the July 2009 statement.  

Based on a review of the claims 
folders, the physician should provide 
an opinion for each hip as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
arthritis in the hip is etiologically 
related to the Veteran's active service 
or was caused or chronically worsened 
by her service-connected right and left 
knee disabilities.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

If physician determines that another 
examination is required before the 
requested opinions may be rendered, 
then the Veteran should be afforded 
such an examination.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for arthritis of the 
hips based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless she is 
otherwise notified, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

